MEMORANDUM OPINION
                                          No. 04-11-00072-CR

                                      IN RE Rodney JOHNSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM


DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2003-CR-2486W, styled State of Texas v. Rodney Johnson, in the 290th
Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding. However, the Honorable
Andrew W. Carruthers, presiding judge of the Magistrate Court, presided over relator’s competency hearing.